Citation Nr: 1622629	
Decision Date: 06/06/16    Archive Date: 06/21/16

DOCKET NO.  12-27 537A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to service connection for tinnitus.  

2. Entitlement to service connection for bilateral hearing loss.

3. Entitlement to service connection for bilateral shin splints.


ATTORNEY FOR THE BOARD

M. Mac, Counsel



INTRODUCTION

The Veteran served on active duty from March 2003 to November 2003.  He also had service in the Army National Guard from March 2001 to December 2004, to include a period of active duty for training from July 2002 to September 2002, and subsequent Reserve service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA).  

This appeal was processed using the Veterans Benefits Management System (VBMS).  Records in the Virtual VA paperless claims processing system also have been reviewed and considered.  

In September 2014, the Board remanded the issue for further development.  However for reasons explained below, further development remains necessary with regard to the claims for service connection for bilateral hearing loss and for bilateral shin splints.  Both of these issues are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDING OF FACT

The evidence is at least in relative equipoise as to whether the Veteran's tinnitus began during his service.  


CONCLUSION OF LAW

Resolving all doubt in the Veteran's favor, the criteria for service connection for tinnitus are met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015). 

REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

In light of the favorable determination to grant service connection for tinnitus, which is the only matter decided herein, VA's duties to notify and assist are deemed fully satisfied.  There is no prejudice to the Veteran in proceeding to decide this issue.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159.

Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active duty. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. Service connection may be granted for disability resulting from disease or injury incurred in/aggravated while performing active duty training (ACDUTRA) or injury incurred/aggravated by inactive duty training (INACDUTRA). 38 U.S.C.A. §§ 101(24), 106, 1110, 1131. ACDUTRA means full-time duty in the Armed Forces performed by Reserves for training and full-time duty as members of the National Guard or Air National Guard of any State. 38 U.S.C.A. § 101(22) (a), (c).  

When there is an approximate balance of positive and negative evidence on an issue material to a decision, VA resolves reasonable doubt in the claimant's favor. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).  

Generally, to prove service connection, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a).  Continuity of symptomatology after discharge can substitute for nexus for a chronic disease.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d). 

Analysis

Considering the claim for service connection for tinnitus, in light of the record and the governing legal authority, the Board finds that the evidence is at least in equipoise on the question of a nexus.  First, the Veteran has a current diagnosis of tinnitus.  See, e.g., February 2010 and June 2015 VA examinations.  

Second, the Veteran contends that his tinnitus is due to his exposure to acoustic trauma during service as a combat engineer.  Indeed, he had in-service noise exposure.  His DD 214 Forms show that he was a combat engineer while he was on active duty from March 2003 to November 2003 and during his ACDUTRA service from July 2002 to September 2002.  Under 38 U.S.C.A. § 1154(a), due consideration shall be given to the places, types, and circumstances of the Veteran's service as shown by his service record and all the medical and lay evidence.  Further, service treatment records dated in October 2003 show that the Veteran during deployment was at times exposed to loud noises.  

Third, the Veteran contends that, although he is unsure of the exact date of onset of his tinnitus, it has been intermittent, particularly when exposed to loud noises.  See, e.g., February 2010 VA examination.  The Board finds that the Veteran's statements are competent, credible, and probative.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) (noting that lay testimony may establish the presence of tinnitus because ringing in the ears is capable of lay observation); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (holding that a lay witness is competent to testify to that which the witness has actually observed and is within the realm of his personal knowledge); Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (noting that the credibility of a witness may be impeached by a showing of interest, bias, inconsistent statements, consistency with other evidence), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  Thus, from the Veteran's statements, it can fairly be construed that the inception of his tinnitus was during a period of active duty or ACDUTRA service.
The Board recognizes that there are unfavorable medical opinions of record dated in February 2010 and June 2015.  However, the examiners did not adequately consider the Veteran's complaints of intermittent tinnitus upon noise exposure in conjunction with his inservice acoustic trauma.  Hence, the Board finds that the VA opinions are of limited probative value.  The United States Court of Appeals for Veterans Claims (Court) has held that a medical opinion is inadequate if it does not take into account the Veteran's reports of symptoms and history (even if recorded in the course of the examination).  See Dalton v. Peake, 21 Vet. App. 23 (2007).  Further, the June 2015 VA examiner stated that there was no evidence of acoustic trauma during service, which is inconsistent with the Veteran's duties as a combat engineer.  See Reonal v. Brown, 5 Vet. App. 458 (1993) (stipulating that an opinion based upon an inaccurate factual premise had no probative value).

Therefore considering the totality of the evidence, which shows that the Veteran had inservice acoustic trauma and intermittent tinnitus occurring with noise exposure, the Board finds that the evidence is at least equipoise on the question of a nexus between service and the current tinnitus.  Resolving reasonable doubt in the Veteran's favor, the claim of service connection for tinnitus is granted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

ORDER

Service connection for tinnitus is granted.  

REMAND

A remand of the issues remaining on appeal (service connection for bilateral hearing loss and for bilateral shin splints) is necessary for the following reasons.  First, on VA audiological examination in February 2010, the examiner noted that on the request for the examination it was indicated that the Veteran's hearing upon separation in September 2002 was normal.  However, a copy of the audiogram was not in the record.  As the Veteran had active duty for training from July 2002 to September 2002, it appears the examiner was referencing an audiogram done at the end of this period.  In the September 2014 remand, the Board asked that the Veteran's service records from the Army National Guard be associated with the file.  In December 2015, the Department of Army Headquarters forwarded some service treatment records, which consisted of his prescriptions during his National Guard service.  However, the September 2002 audiogram was not included.  In the December 2015 cover letter, the Army Headquarters advised that there are other repositories that may have additional service treatment records to include the U.S. Army Human Resources Command in Fort Knox, KY.  As it is unclear whether all service treatment records from the Veteran's National Guard service have been obtained, another attempt needs to be made to seek any outstanding records.  

Second, the Veteran's personnel records show that after he was discharged from the Army National Guard he had subsequent Reserve service.  Service personnel records dated in October 2003 show that his Reserve obligation ends March 14, 2007, and, on a February 2010 VA audiological examination, he stated that he had service from 2001 to 2009.  However, his Reserve records are not currently associated with the file, and an effort needs to be made to obtain them as they may be pertinent to the issues remaining on appeal.  

In addition, and prior to obtaining any opinion, the Veteran's assistance should be obtained to ensure that copies of any outstanding records of pertinent medical treatment are identified and added to his claims file. 

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers.  With the Veteran's assistance, obtain copies of any pertinent records and add them to the claims file.  Also request that the Veteran provide information, including the name and address, regarding the Reserve units which he served in.  

2. Afterwards, contact the appropriate government entity, to include the Records Management Center and the Veteran's Reserve unit, and any other appropriate federal repository of records to obtain service treatment records from the Veteran's period of Reserve service from 2004 onward.  Also, request that the Records Management Center provide any additional service treatment records from the Veteran's period of active service from March 2003 to November 2003.  

3. Contact the U.S. Army Human Resources Command Office of the Commanding General, ATTN: AHRC-SGS, 1600 Spearhead Division Avenue, Department 100, Fort Knox, KY 40122-5100 to obtain the Veteran's service treatment records from his period of National Guard service from March 2001 to December 2004, to include a September 2002 audiogram.  

4. Follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159(c).  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified.  38 C.F.R. § 3.159(e).  

5. Afterwards, schedule the Veteran for a VA audiology examination to determine the nature and likely etiology of his current bilateral hearing loss.  All tests and studies deemed necessary should be conducted.  After reviewing the claims folder and examining the Veteran the examiner is asked to determine the following:

Whether it is at least as likely as not (50 percent probability or more) that the current bilateral hearing loss is related to the Veteran's active duty from March 2003 to November 2003, or a period of active duty for training or inactive duty training.  In rendering the opinion the examiner should consider that the Veteran was a combat engineer during active duty and National Guard service and as such worked with explosives and heavy machinery on a regular basis.  See Form 9 Appeal.  

A clear explanation of all opinions and a discussion of the facts/medical principles involved are of considerable assistance to the Board. If the examiner is unable to provide an opinion he or she should explain why. 

6. Finally, readjudicate the claims remaining on appeal-entitlement to service connection for bilateral hearing loss and for bilateral shin splints.  If any benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

No action is required of the Veteran until he is notified by VA.  However, he is advised of his obligation to cooperate in ensuring that the duty to assist is satisfied.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Wood v. Derwinski, 1 Vet. App. 190 (1991).  His failure to help procure treatment records, and his failure to report for a scheduled VA examination, may impact the determination made.  38 C.F.R. § 3.655 (2015).  He is also advised that he has the right to submit additional evidence and argument, whether himself or through his representative, with respect to this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  It must be afforded prompt treatment.  The law indeed requires that all remands by the Board or the Court be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).  


______________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


